on motion for' rehearing.
Per Curiam.
We determined this case upon what was considered the controlling question and for that reason did not discuss each and all of the questions argued'in the briefs of counsel. Defendant now moves for a rehearing and urges the same questions presented before. It will suffice to say that whether we consider the provisions of the old charter of the city of Marquette alone, the provisions of section 30 of the home rule act (Act No. 279, Pub. Acts 1909, 1 Comp. .Laws 1915, § 3333) alone, or the provisions of said section of the home rule act in connection with the present charter of the city of Marquette, the right of appeal in ordinance cases exists.
The application for a rehearing is denied, but without costs.